Citation Nr: 1729964	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-05 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to June 1997.  Service from May 1989 to June 1997 has been confirmed.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that denied entitlement to TDIU.

In December 2016, the Veteran testified during a Board hearing before the undersigned.  A transcript of that hearing is of record.  


FINDING OF FACT

The Veteran's service connected disabilities meet the percentage criteria for TDIU and prevent him from securing or following a gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The central question is "whether the [V]eteran's service-connected disabilities alone are of sufficient severity to produce unemployability," not whether the Veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran is service-connected for chronic sinusitis, rated 50 percent disabling, effective July 1, 1997; cervical radiculopathy, right upper extremity, rated 40 percent disabling, effective April 15, 2014; residual, left knee injury with degenerative joint disease(DJD), rated 30 percent disabling, effective January 1, 2006; residuals, right knee injury with chondromalacia and DJD, rated as 30 percent disabling, July 1, 2009; cervical spine DJD , rated as 20 percent disabling, effective April 15, 2014 as well as lumbar spine myofascial syndrome with multilevel DJD, rated as 10 percent disabling, effective July 1, 1997.  His combined rating has been 70 percent or more since November 10, 2004.  Thus, he has met the minimum percentage requirements for an award of TDIU set forth in 38 C.F.R. § 4.16(a).  The remaining inquiry is whether he was unable to secure or follow substantially gainful employment due to his service-connected disabilities.

In January 2011, the Veteran submitted VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability.  He indicated that he last worked in December 2010 after which he was too disabled to continue work.  His work history primary consisted of employment as computer technician/repairman.

At a May 2011, VA examination, the examiner noted hypertension, gallstones, bowel obstruction, hyperlipidemia, bilateral degenerative joint disease pain, cervical radiculopathy with spondylosis and lumbar degenerative disk disease.  The examiner opined that the Veteran's general medical issues, with the exception of the knee and spine complaints, would not have any adverse effect on his ability to continue work as a computer technician.  

The examiner went on to say that his non service-connected vision defect would impair his ability to read and see clearly.  With regard to his bilateral knees, the examiner gave the opinion that activities of daily living are not limited, although they are difficult to accomplish, and that walking was not limited because of his knees.  The examiner also stated no incapacitating knee flare-ups.  With regard to spine and knee conditions, the examiner gave the opinion that the spine and knee conditions do not render the Veteran unemployable.  The current conditions would allow for very sedentary type work, with no heavy lifting, excess bending or crawling, climbing, ladders, excess walking, or standing.  The examiner determined that the Veteran was not capable of manual labor.  The examiner diagnosed chronic maxillary sinusitis.  He stated that the physical exam was essentially unremarkable and that at the time of the exam he saw no evidence of chronic sinus disease.  The examiner gave the opinion that the sinusitis would not affect employability and would not render him unemployable.

In February 2012, the Veteran's private medical examiner submitted documentation noting an opinion that his service connected disabilities and chronic medical conditions more likely than not is cause for total disability.

In September 2012, A PM&R Chiropractor Note indicates that the Veteran states he has right weakness that "feels like [his] leg isn't there sometimes when [he] stands up" and that he "had to retire from job in computer work due to numbness/weakness in right upper extremity."

In December 2012, a VA medical opinion was provided.  The examiner was asked to reconcile the previous conflicting medical opinions regarding TDIU.  Examiner states the Veteran is unable to do manual labor to include labor that would involve heavy or medium or other repetitive lifting, carrying, pushing, and/or pulling.  He is also unable to do work that would require repetitive bending, stooping, crawling, kneeling, and/or squatting.  He can do no climbing or overhead work.  No work involving prolonged walking or standing beyond tolerated.  However, the conditions do not preclude very sedentary work that would entail sitting with allowances for frequent breaks to stretch and move about.  This work would need to be very strictly sedentary and may require retraining for the veteran.  He would not be able to do his previous employment of computer tech/repair work.


In January 2013, the Veteran submitted a Form VA-9 Appeal to Board of Veteran Appeals.  He noted that the Social Security Administration (SSA) found him incapable of employment and had granted full disability based solely on service connected disabilities.

In April 2014, the Veteran attended a VA examination of the cervical spine.  The Veteran was diagnosed as having intervertebral disc syndrome (IVDS) of the cervical spine with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  In addition, the examiner noted that the cervical spine condition impacted the ability to work.  The Veteran stated that he had previously worked in IT as a service representative; but had been asked to leave his job because he could no longer perform his duties in a timely manner due to the loss of arm and hand function.

In May 2016, in regard to a negative response to a SSA medical records request, the Veteran submitted a statement that his VBMS records were the sole evidence used by SSA in their disability determination.

At his December 2016, hearing the Veteran testified that right side numbness affected his use of a computer mouse; and caused ongoing issues with balance, difficulty picking up large objects because of lack of "grip", and an inability to move as his previous employment as a computer technician required.  His ability to work was also affected by ongoing incapacitating episodes related to IVDS.

The evidence of record supports a finding that the Veteran's service-connected disabilities have rendered him unemployable as of the date he stopped working.  Throughout the pendency of his TDIU claim, he has reported that the symptoms of his service-connected disabilities prevent him from functioning in his former employment as a computer technician/ repairman.  He has had no other occupational experience since 2010.  

He has presented competent and credible testimony regarding the severity of his disabilities and its impact on his ability to continue to do work, most notably, his statements regarding an inability to operate a computer mouse for an extended period of time or left large objects because of right upper extremity numbness.

In addition, the evidence suggests that the Veteran is unable to work consistently and maintain substantially gainful employment as a computer technician, particularly noted by the December 2012 examiner, due to his need for an allowance for frequent breaks to stretch and move about in addition to his inability to accomplish heavy or medium or other repetitive lifting, carrying, pushing, and/or pulling. 

While several examiners have found that the Veteran would be able to accomplish very sedentary work, the evidence for and against the claim is at the very least in relative equipoise and finds that the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation.  Therefore, entitlement to a TDIU is granted.  38 U.S.C.A. § 5107.  The Board has not set an effective date for the grant so as not to prejudice the Veteran's due process rights when the agency of original jurisdiction implements the decision and sets an effective date.


ORDER

Entitlement to TDIU is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


